Citation Nr: 0508091	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-33 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the 
residuals of a left leg injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel

INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
September 1942 to November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, determined that new and material 
evidence had not been received to reopen a previously denied 
claim of entitlement to service connection for the residuals 
of a left leg injury.  The veteran subsequently perfected a 
timely appeal regarding this issue.

In the May 2004 rating decision, the RO also denied service 
connection for hearing loss and tinnitus.  The veteran 
subsequently perfected timely appeals with respect to these 
issues, and in a November 2004 rating decision, the RO 
granted service connection for these disorders.  The veteran 
has not expressed disagreement regarding either the 
disability ratings or effective dates assigned in the 
November 2004 rating decision.  Accordingly, the November 
2004 rating decision represents a full grant of the benefit 
sought with respect to the claims of entitlement to service 
connection for hearing loss and tinnitus.  Therefore, these 
claims are no longer before the Board for consideration.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The Board notes that, in a November 2004 Supplemental 
Statement of the Case (SSOC), the RO addressed the issue of 
entitlement to an initial evaluation in excess of 30 percent 
for the service-connected bilateral hearing loss.  The Board 
is unable to determine why this issue was included in the 
SSOC because there is no indication in the record that the 
veteran ever expressed his intent to appeal that issue.  In 
any event, the veteran subsequently submitted a signed 
statement dated in December 2004 in which he indicated that 
he wished to withdraw any further appeal as to his service-
connected hearing loss disability.  Thus, the Board concludes 
that this issue is not currently on appeal.

FINDINGS OF FACT

1.  In an April 1966 rating decision, the RO denied 
entitlement to service connection for a leg injury.

2.  Evidence received since the April 1966 RO denial is 
cumulative of the evidence previously of record and 
insufficient to raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for the residuals 
of a left leg injury.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Further, VA has published 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  These are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A, 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  38 U.S.C.A § 5103A (West 
2002). 

It was further noted, however, that the VCAA also provides 
that nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  38 
U.S.C.A. § 5103(g) (West 2002)).  Accordingly, the Secretary 
determined that some limited assistance was warranted to 
claimants attempting to reopen claims.  In particular, the 
Secretary determined that VA should request any existing 
records from Federal agencies or non-Federal agency sources, 
if reasonably identified by the claimant, in order to assist 
the claimant in reopening his or her claim.  66 Fed. Reg. 
45,628.

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, an 
evidence development letter dated in March 2004 in which the 
veteran was advised of the type of evidence necessary to 
substantiate a claim for service connection.  The veteran was 
also advised of the type of evidence necessary to reopen the 
claim of entitlement to service connection for a left leg 
injury.

In that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence he 
should provide and what evidence VA would try to secure.  The 
veteran was also advised to identify any additional evidence 
that he believed might be relevant to his claims, and he was 
advised of what VA would do to assist him in the development 
of his claims.  

The Board notes that this letter was provided prior to the 
initial adjudication of his claim to reopen in the May 2004 
rating decision.

The record reflects that the veteran has not identified any 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In particular, although the veteran has been provided with 
appropriate authorization forms, he has not identified any 
treatment records or other medical evidence that he would 
like VA to obtain on his behalf.

The Board is cognizant that, during a September 2004 personal 
hearing at the RO, the veteran reported that he was receiving 
treatment from a private physician.  His representative 
indicated that they would submit records from that physician 
in support of his claims.  Shortly thereafter, the veteran 
submitted a September 2004 letter from this physician 
addressing his hearing loss disability.  However, since that 
time, no additional records have been received from this 
physician, and the veteran has not provided VA with 
authorization to obtain these records, despite being advised 
by the RO that VA would assist him in obtaining evidence 
relevant to his claim.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran to the extent possible under the 
circumstances, in apprising him as to the evidence needed, 
and in obtaining evidence pertaining to his claim, under the 
VCAA and the implementing regulations.  

Analysis

In an unappealed rating decision of April 1966, the RO denied 
entitlement to service connection for the residuals of a leg 
injury.  In a May 1966 notification letter, the veteran was 
advised that his claim of entitlement to service connection 
for a leg injury was denied because such disability was not 
shown by the evidence of record.

The April 1966 decision is final.  38 U.S.C.A. § 7105 (West 
2002).  Thus, the current claim must be considered a claim to 
reopen and the merits may be considered only if new and 
material evidence has been submitted since that prior rating 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the April 1966 rating decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

At the time of the April 1966 rating decision, the evidence 
of record included the veteran's service medical records, 
which are negative for any complaints or findings regarding 
left leg problems.  Included among these records is a report 
of physical examination completed for separation in September 
1946, which shows that examination of the extremities was 
found to be normal.

Also included among the veteran's service medical records are 
reports of medical history completed on an annual basis 
between 1957 and 1961.  Each of these reports is negative for 
any notation regarding complaints of left leg problems.  
Similarly, a report of medical examination completed in July 
1961 is also negative for any complaints or findings 
regarding the left leg.

At the time of the April 1966 rating decision, the evidence 
of record also included the veteran's formal application for 
VA compensation benefits in which he report having sustained 
an injury to the lower middle portion of his leg in 1942.

As noted above, service connection for a left leg injury was 
denied by the RO in April 1966 because such disability was 
not shown by the evidence of record.

Since filing to reopen his claim in January 2003, the veteran 
has essentially restated his contention that he injured his 
left leg in 1942.  During a September 2004 personal hearing 
at the RO, the veteran explained that a bulkhead door slammed 
against his leg and that he had to wear a cast as a result of 
that injury.  He also testified that he was currently 
experiencing left leg pain, which bothered him at night 
somewhat more than during the day.

In addition, the veteran has also submitted two statements 
from a fellow sailor who served with him aboard the ship he 
was on when he reportedly injured his leg.  The sailor 
explained that he was not present when the veteran sustained 
the injury but that he did recall seeing the veteran walking 
with crutches, and wearing bandages on his leg.

With respect to the veteran's contentions, the Board finds 
that these are essentially cumulative of evidence already of 
record at the time of the April 1966 rating decision because 
he had already submitted a statement at that time asserting 
that he had injured his left leg in service in 1942.

Similarly, the Board finds that the lay statement submitted 
by a service friend of the veteran is also cumulative of 
evidence already of record at the time of the April 1966 
rating decision, because this statement essentially restates 
the appellant's own lay description of having injured his 
left leg in service.

To date, the veteran has not presented any medical evidence 
suggesting that he has a current left leg disability or that 
such disability is related to an injury incurred in service.  
As noted above, the Board finds that the statements submitted 
by the veteran and his friend are cumulative of the evidence 
previously of record.  As such, they are insufficient to 
raise a reasonable possibility of substantiating the claim.  
In essence, the newly received evidence tends to prove 
nothing that was not previously shown by the evidence of 
record at the time of the April 1966 rating decision.

Therefore, the Board finds that new and material evidence has 
not been received since the April 1966 rating decision with 
regard to the claim of entitlement to service connection for 
the residuals of a left leg disorder.  Accordingly, the 
veteran's application to reopen the claim for service 
connection is denied.

In reaching this decision the Board considered the fact that 
the appellant did serve in combat.  Even assuming, however, 
that his left leg was injured while serving in combat, the 
fact remains that as in 1966, there is no competent evidence 
of any current left leg injury residuals, or competent 
evidence that such current residuals are related to service.

ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for the residuals of a left leg injury is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


